Title: From James Madison to Henry Clay, 24 September 1825
From: Madison, James
To: Clay, Henry


        
          Dr Sir.
          Sepr. 24. 1825
        
        Since I took the liberty of mentioning to you the name of young Mr. Waugh who wishes to be a bearer of public despatches, and whom you kindly promised to keep in view for consideration, I have learned that he is younger than I was aware and probly without that sort of knowledge of the world which would be useful at any age, and could alone supply the want of age. It is quite proper that I should give you this information; to which I will only add that in case a demand for the service in question, should at any time suggest the pretensions of young Waugh better means of appreciating them than I may possess will be attainable from members of Congress connected with this part of the Country. I renew to you Sir the expression of my high esteem & my friendly salutations.
      